DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 18-20, 23, 25 and 35-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 18-20, 23, 25 and 35-42 are directed to a bainite steel as set forth in the instant claims.  The closest prior art of record is US 2010/0307641 A1 to Im et al as set forth in the office action mailed 7/08/2021.  Im discloses a bainite steel overlapping the instantly claimed composition as well as numerous examples close to the instantly claimed composition, such as steel K of Im which discloses a bainite steel having a TS of 1365 MPa with a composition lying within the claimed composition ranges with the exception that steel K of Im contains Ni and Mo.  Im differs from the instant claims at least in that none of the examples of Im are able to achieve the instantly claimed TS of at least 1350 MPa without non-negligible additions of Ni and/or Mo.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738